The Tyler Hotel Company, a private corporation, filed this suit in the county court of Smith county against F. Lewis individually and as the administrator of the estate of N. Lewis, deceased, and against Mrs. N. Lewis, the widow. The purpose of the suit was to recover the balance due upon a subscription contract for 10 shares of capital stock in the plaintiff corporation by Lewis Bros., a partnership, then composed of F. Lewis and N. Lewis. The defendants all answered. Thereafter, at the instance of the plaintiff, the suit was dismissed as to F. Lewis as administrator of the estate of N. Lewis, and Mrs. N. Lewis, leaving F. Lewis alone as the party defendant. A judgment was sought against him individually only for the sum of $500, the balance due upon the subscription contract.
Upon a peremptory instruction a verdict was returned in favor of the plaintiff, and judgment entered accordingly. F. Lewis has appealed, and urges that a dismissal of the suit against the estate of N. Lewis operated to discontinue, as a matter of law, any suit against him individually, upon the ground that the contract sued on was a partnership obligation.
It is well settled that partners are liable jointly and severally upon partnership contracts. It is necessary to make all the partners parties to a suit only when it is sought to subject partnership assets to the payment of the debt. In this instance a personal judgment is sought against F. Lewis only. Such a judgment may be satisfied out of his individual property.
There was no error in giving the peremptory instruction, and the judgment is affirmed. *Page 912